DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the guide rails" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the lever device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Mitsugi et al. (JPH05338955A) in view of Studer et al. (US Pub No 2019/0177120 A1). Mitsugi discloses a method and an arrangement for elevator guide rail installation (fig 5), comprising: 
Re claim 1, attaching adjustable fastening brackets (7,9) to the guide rails (5) and adjusting the fastening brackets based on information received from the measuring (taught below) before installation of the guide rails takes place in the shaft so that guide rail elements provided with the fastening brackets can be lifted in the shaft and attached to the fastening points in a wall (1) of the shaft without further adjustment of the fastening brackets (fig. 1 shows the brackets are attached to the rail positioned at the pre-determined markings 15 and fig. 5 shows the brackets are fixed to the rail prior to it being installed to the wall).
Re claims 2, 13, further comprising using fastening brackets comprising two bracket parts (7,9) adjustable to each other (adjustable via 16), a first bracket part (7) being attachable to the guide rail element and a second bracket part (9) being attachable to a wall in the shaft (fig. 5), whereby the first bracket part is attached into the correct height position of the guide rail element after which the two bracket parts are adjusted to each other based on the information received from the measuring (fig. 5 shows 7 is attached to 5 via 11, then 7 and 9 are adjusted in the depth direction based on the height position of 7 relative to the wall; the measurement for the height position was taught in claim 1 by Studer).
Re claim 12, adjustable fastening brackets (7,9) are attached to the guide rails (5) and adjusted based on information measured before installation of the guide rail takes place in the shaft so that the guide rails provided with the fastening brackets can be lifted in the shaft and attached to the fastening points in a wall (1) of the shaft without further adjustment of the fastening brackets (fig. 1 shows the brackets are attached to the rail positioned at the pre-determined markings 15 and fig. 5 shows the brackets are fixed to the rail prior to it being installed to the wall).
Re claims 15, 16, wherein the fastening brackets are adjusted to set the elevator shaft to guide rail spacing (fig. 5 shows the brackets adjusted at 16 to set the spacing relative to the shaft).
Mitsugi does not clearly disclose:
Re claim 1, measuring a shaft with measuring equipment positioned on a transport platform arranged to be movable with a first hoist upwards and downwards in the shaft, whereby a form of the shaft and a position of fastening points for the guide rails along a height of the shaft is determined based on measurement results.
Re claim 12, a transport platform moving upwards and downwards in a shaft with a first hoist, whereby the shaft is measured with measuring equipment positioned on the transport platform, the information received in the measurement being used to determine a form of the shaft and a position of fastening points for guide rails along a height of the shaft.
However, Studer teaches:
Re claim 1, measuring a shaft with measuring equipment (28) positioned on a transport platform (23) arranged to be movable with a first hoist (12) upwards and downwards in the shaft (fig. 1), whereby a form of the shaft and a position of fastening points for the guide rails along a height of the shaft is determined based on measurement results (abstract describes the shaft is surveyed to provide an accurate model of the shaft such that, when taught to Mitsugi, the dimension could be used to determine the optimal position of the markings to mount the brackets; par 0022 and 0027 describe using the measurement data to properly mount guide rails).
Re claim 12, a transport platform (23) moving upwards and downwards in a shaft with a first hoist, whereby the shaft is measured with measuring equipment (28) positioned on the transport platform, the information received in the measurement being used to determine a form of the shaft and a position of fastening points for guide rails along a height of the shaft (abstract describes the shaft is surveyed to provide an accurate model of the shaft such that, when taught to Mitsugi, the dimension could be used to determine the optimal position of the markings to mount the brackets).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a measuring equipment, as taught by Studer, to better determine the profile of the shaft so that the brackets could be mounted at the optimal and evenly-distributed position on the guide rail. In addition, obtaining an accurate shaft dimension allow for a more evenly spaced guide rail. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Mitsugi et al. (JPH05338955A) in view of Studer et al. (US Pub No 2019/0177120 A1) and Fauconnet (US Pub No 2018/0170712 A1). Mitsugi as modified discloses the method (as cited above). Mitsugi as modified does not disclose:
Re claim 4, further comprising attaching a first jointing clamp to a lower end of the guide rail element and a second jointing clamp to an upper end of the guide rail before the installation of the guide rails takes place in the shaft so that the guide rail elements provided with the jointing clamps and the fastening brackets can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other.
Re claim 5, wherein the first jointing clamp comprises at least one male joint element and the second jointing clamp comprises at least one female joint element or vice a versa, the male joint element and the female joint element forming the plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other.
However, Fauconnet teaches a guide rail assembly (fig. 2A) comprising:
Re claim 4, further comprising attaching a first jointing clamp (220) to a lower end of the guide rail element (fig. 2D) and a second jointing clamp (224) to an upper end of the guide rail (fig. 2D) before the installation of the guide rails takes place in the shaft (fig. 2A) so that the guide rail elements provided with the jointing clamps and the fastening brackets (disclosed by Mitsugi in view of Studer) can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other (fig. 2D shows 220 being plugged into the recess of 224).
Re claim 5, wherein the first jointing clamp comprises at least one male joint element (the extension of 220) and the second jointing clamp comprises at least one female joint element (recessed portion of 224) or vice a versa, the male joint element and the female joint element forming the plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other (fig. 2D).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the jointing clamps, as taught by Fauconnet, for quick installation of adjacent rails. This would ensure proper alignment. 

This alternative rejection to claim 4 is due to the amendment to the dependency of claim 8. Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Mitsugi et al. (JPH05338955A) in view of Studer et al. (US Pub No 2019/0177120 A1) and Fauconnet (US Pub No 2018/0170712 A1). Mitsugi as modified discloses the method (as cited above). Mitsugi as modified does not disclose:
Re claim 4, further comprising attaching a first jointing clamp to a lower end of the guide rail element and a second jointing clamp to an upper end of the guide rail before the installation of the guide rails takes place in the shaft so that the guide rail elements provided with the jointing clamps and the fastening brackets can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other.
However, Fauconnet teaches a guide rail assembly (fig. 2A) comprising:
Re claim 4, further comprising attaching a first jointing clamp (212) to a lower end of the guide rail element (fig. 2B) and a second jointing clamp (216) to an upper end of the guide rail (fig. 2B) before the installation of the guide rails takes place in the shaft (fig. 2A) so that the guide rail elements provided with the jointing clamps and the fastening brackets (disclosed by Mitsugi in view of Studer) can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other (fig. 2G shows 212 being plugged into the recess of 216).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the jointing clamps, as taught by Fauconnet, for quick installation of adjacent rails. This would ensure proper alignment. 

Allowable Subject Matter
Claims 3, 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are no longer considered allowable because the dependency of claim 8 was amended.

Response to Arguments
Applicant's arguments filed on 6/23/2022 have been fully considered but they are not persuasive. 
On pages 10-14 of the Remarks, Applicant argues the shaft to wall spacing cannot be set prior to hoisting. Mitsugi does not provide any suggestion that marking 15 should be based on some actual measurement. Examiner respectfully disagrees. The claims do not require a preset adjustment of the spacing between the shaft wall and the guide rail prior to hoisting. Rather, the claims appear to be directed towards measuring the form of the shaft and vertical positionings of the fastening points along the height of the shaft. Studer abstract describes the shaft is surveyed to provide an accurate model of the shaft such that, when taught to Mitsugi, the dimension could be used to determine the optimal position of the markings to mount the brackets; par 0022 and 0027 further describe using the measurement data to properly mount guide rails. The marking 15 of Mitsugi, in combination of Studer’s teaching, is the result of such surveyed measurement to achieve the optimal spacing of the brackets. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654